DETAILED ACTION
This office action is in response to an amendment filed 8/5/2021 wherein claims 1, 3-8, and 10-14 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered.
Applicant has amended claim 5 such that the claim is no longer rejected under 35 U.S.C. 112(b). 
	Applicant's arguments with respect to invoking 112(f) and with respect to the prior art rejections have been fully considered but are unpersuasive. 
	Applicant argues that the claims should no longer be interpreted under 35 U.S.C. 112(f). Specifically applicant argues "Applicant notes that independent claim 1 has been amended to recite "a determination unit for determining an area of interest in the scene, the determination unit comprises a gaze tracking unit for tracking movement of a gaze direction of the user." Accordingly, Applicant submits that the claims should not be interpreted under 35 U.S.C. § 112(f)." The examiner respectfully disagrees.
	In accordance with MPEP 2181:
A.The Claim Limitation Uses the Term "Means" or "Step" or a Generic Placeholder (A Term That Is Simply A Substitute for "Means")
With respect to the first prong of this analysis, a claim element that does not include the term "means" or "step" triggers a rebuttable presumption that 35 U.S.C. 112(f) does not apply. When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f) does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."

	Applicant argues that Ramanath fails to disclose the limitation of "the display being configured to display the first preset limit at the first border and the second preset limit at the second border independently of a position of the area of interest." Specifically applicant argues "Ramanath is silent about first and second preset limits of the wide angle image and silent about the display being configured to display the first preset limit at the first border and the second preset limit at the second border independently of a position of the area of interest." The examiner respectfully disagrees.
	With respect to the "preset limits", the claim establishes that the wide angle image (which is the image output by the wide angle camera) includes "first and second preset limits". Turning to Ramanath, it is clear that the captured image will include a left edge/border and a right edge/border, as this is inherent to image capture. That is, every image output from a camera comprising a rectangular array of pixels will include a leftmost edge and a rightmost edge of said image. Notably Ramanath discloses in ¶0020 "For example, the camera 12 outputs a 640×480 pixel image." Thus one of ordinary skill in the art would readily recognize that as the image output by Ramanath is a rectangular pixel image, the image includes a leftmost edge and a rightmost edge and one of ordinary skill in the art would additionally recognize that 
	With respect to the "opposite borders", the claim establishes that the displayed image will have a "first and second opposed borders" and the "at least one distorted portion" is "interposed between the undistorted portion and a respective one of the first and second borders". Turning to Ramanath, as can be seen in Fig.4, the displayed image includes a left "first side piece" portion (87), a "middle piece" portion (89), and a right "second side piece" portion (91). As can readily be seen, the left portion (87) includes a left edge which establishes the leftmost portion of the display image and the right portion (91) includes a right edge which establishes the rightmost portion of the display image. One of ordinary skill in the art would readily appreciate that the leftmost edge of the left portion and the rightmost edge of the right portion (91) can be considered the respective "first and second opposed borders" because the leftmost edge and the rightmost edge of the displayed image define the respective left and right borders of the display image. Furthermore, as noted in the action and as can be seen in Fig.4, the distorted portion of the image is between the undistorted middle portion (89) and the distorted side portions (87, 91). That is, one of ordinary skill in the art would readily appreciate that as the side portions include an edge/border defining the end of the displayed image and the displayed image includes a distorted portion between the undistorted middle and the edge/border of the image, Ramanath discloses "the at least one distorted portion being interposed between the undistorted portion and a respective one of the first and second borders". 
	With respect to displaying "independently of a position of the area of interest", the claim establishes that the first preset limit will be displayed at the first border and the second preset limit will be displayed at the second border "independently of a position of the area of interest". Turning to Ramanath, ¶0026 states: 	
After the three images pieces 87, 89, and 91 are aligned into the image 85, the field of view of the middle image piece 89 ranges from about 100 degrees to about 130 degrees. The first side image piece 87 and the second side image piece 91 complete the rest of the original 180 degree image (i.e., each side piece can have field of view between 25 and 40 degrees, and the combined field of view of the first side piece 87 and the second side piece 91 in the corrected image ranges from about 50 to about 80 degrees).

the entire 180 degree image to be displayed. As can be seen in Fig.4, the left portion (87) of the image abuts the left border (i.e. the claimed "first border") and the right portion (91) of the image abuts the right border (i.e. the claimed "second border"). Considering Ramanath discloses that the side portions will represent the rest of the original image all the way through 180 degrees, it is clear that the leftmost portion of the captured image will be displayed at the leftmost border and the rightmost portion of the capture image will be displayed at the rightmost border in the display image. That is, Ramanath discloses that the displayed left side image includes the entire left side portion of the original image and the displayed right side image includes the entire right side portion of the original image. Thus one of ordinary skill in the art would recognize that the leftmost portion of the captured image will be coincide with the leftmost portion of the display image and the rightmost portion of the capture image will coincide with the rightmost portion of the display image. Therefore Ramanath discloses "the display being configured to display the first preset limit at the first border and the second preset limit at the second border", as the leftmost edge/"limit" of the captured image is displayed at the leftmost edge/"border" of the display image and the rightmost edge/"limit" of the captured image is displayed at the rightmost edge/"border" of the display image.
	With respect to being displayed "independently of a position of the area of interest", the examiner notes this limitation is vague and does not provide any context as to what "a position" of the area of interest comprises. The examiner thus notes that "a position" under broadest reasonable interpretation can include a variety of things and can be generally any conceivable "position" of the area of interest. As established above, Ramanath states in ¶0026 that "the rest of the original 180 image" is provided by the side portions. One of ordinary skill in the art would readily appreciate that considering the interpretation outlined above, this would provide that the left edge/limit of the captured image will be displayed as the left edge/border of the display image and the right edge/limit of the captured image will be displayed as the right edge/border of the display image independently of any region of interest position. A "position of the display being configured to display the first preset limit at the first border and the second preset limit at the second border independently of a position of the area of interest".

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determination unit”, “gaze tracking unit” and “image treatment system” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 4, line 1 states the “camera monitoring system of claim 2”. However, claim 2 was cancelled via the most recent amendment and thus the “system of claim 2” lacks antecedent basis, rendering the claim indefinite. The examiner will assume for the purpose of examination that the claim should state the “camera monitoring system of claim 1”. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanath et al. (US 2013/0027558) (hereinafter Ramanath) in view of Oba (US 2017/0129405).

In regard to claim 1, Ramanath discloses a camera monitoring system [¶0017; camera 12 monitors the driving path of the vehicle, various objects in the surrounding environment, and continuously captures images in the visible and/or near infrared spectrum] for providing to a user a view of a scene captured by a camera [Fig.4, ¶0016; graphic processing module 25 configured to process the images obtained from the camera 12 and to display these images on the display device 13. ¶0025; create better image representation for the driver of the vehicle], the camera monitoring system comprising: 
	a wide angle camera for capturing a wide angle image of a scene [¶0016; camera 12 includes a wide-angle lens (e.g., 180 degree lens, not shown) that is configured to captures images of the area and objects behind the vehicle], 
	a determination unit for determining an area of interest in the scene [¶0025; controller 14 separates the image into three image pieces (at 76)—a first side piece, a middle piece, and a second side piece. ¶0026; field of view of the middle image piece 89 ranges from about 100 degrees to about 130 degrees. Fig.4; middle region includes image of the scene directly behind the vehicle], 
	an image treatment system for providing an undistorted portion, including the area of interest, of the wide angle image [Fig.4, ¶0025; instructions provide one or more ways for the system 11 to capture, dewarp (or distortion-correct), and display an image of the area behind the vehicle 10... controller 14 uses a distortion correction algorithm to correct the middle image piece (at 78)], and 
	a display for displaying a continuous displayed image of the wide angle image [¶0007; creating, at the controller, a continuous or combined image of the area behind the vehicle. ¶0025; display an image of the area behind the vehicle 10... controller 14 aligns the two side image pieces with the corrected middle image piece and creates one continuous or combined image of the area behind the vehicle (at 82)], the displayed image comprising the undistorted portion adjoining at least one distorted portion of the wide angle image [Fig.4, ¶0026; middle image piece 89 is distortion-corrected by the controller 14 and generally has a rectangular shape... first side image piece 87 and the second side image piece 91 are cropped by the controller 14 into a rectangular format without distortion correcting these pieces...  three images pieces 87, 89, and 91 are aligned into the image 85. ¶0008; align the first and second side image pieces with the corrected middle image piece, and create a combined image of the area behind the vehicle], and
[¶0026;  first side image piece 87 and the second side image piece 91 complete the rest of the original 180 degree image (i.e., each side piece can have field of view between 25 and 40 degrees. Fig.4; displayed camera image has left side border and right side border], the at least one distorted portion being interposed between the undistorted portion and a respective one of the first and second borders [Fig.4; distorted side sections (87, 91) between the undistorted center portion (89) and the left and right borders], the display being configured to display the first preset limit at the first border and the second preset limit at the second border independently of a position of the area of interest [Fig.4; left side display image includes the entirety of the first side image piece (87) and right side display image includes the entirety of the second side image piece (91). Both are displayed in an independent manner as compared to the middle image region (89). ¶0026;  first side image piece 87 and the second side image piece 91 complete the rest of the original 180 degree image (i.e., each side piece can have field of view between 25 and 40 degrees].
	Ramanath does not explicitly disclose, wherein the determination unit comprises a gaze tracking unit for tracking movement of a gaze direction of the user. However Oba discloses, 
	a determination unit for determining an area of interest in the scene, the determination unit comprises a gaze tracking unit for tracking movement of a gaze direction of the user [¶0087-¶0088; driver image capture unit 12 is provided in front of the driver DR or in the direction in which the mirror unit 55 is installed, for example, to enable determination of properties such as the head position, head orientation (corresponding to the orientation of the face), and line of sight orientation of the driver DR... predetermined display change communication operations, on the basis of properties such as the head position, head orientation, and line of sight orientation of the driver, as well as movement of the position and orientation. ¶0094; driver movement determination unit 21 conducts facial recognition of the driver on the basis of an image signal supplied from the driver image capture unit 12, for example, and determines the position of the recognized face, the orientation of the face (corresponding to the orientation of the head), and the orientation of the line of sight].

	Oba (like Ramanath) discloses capturing images of a vehicle's surroundings and displaying them to a driver of the vehicle via a display device. Additionally, in a similar manner as Ramanath Oba discloses the display image includes a central/primary region and left/right side regions. For example, as shown in Fig.11, Fig.13 and Fig.14 Oba discloses displaying both a monitor image area (GRm) as well as non-monitor image areas (GRb1, GRb2). As noted in ¶0113-¶0115, the non-monitor image areas are altered. As disclosed by Oba, the driver's eyes/head position can be monitored and the displayed image including the central monitor image area and the side non-monitor image areas can be adjusted so the monitor image area contains image data of importance to the driver while the non-monitor image areas are of less importance and displayed in an altered/distorted manner, such as with reduced brightness. Ramanath selects a range of the center of the image to be the region of interest. Oba discloses that instead of selecting a center of an image by default, the displayed region of interest in the center can be adapted according to head/eye movements of a user thus allowing a user to view image regions as desired. Thus one of ordinary skill in the art would readily recognize the improvement to Ramanath. 

In regard to claim 8, Ramanath in view of Oba discloses the camera monitoring system of claim 1. Ramanath in view of Oba further discloses  
	wherein the determination unit comprises a head tracking unit for tracking movement of a head of the user [Oba ¶0094; driver movement determination unit 21, on the basis of an image signal supplied from the driver image capture unit 12, detects the head position of the driver, and determines the movement direction and movement magnitude of the head position of the driver. Oba ¶0106-¶0107; display controller 20, on the basis of an image signal supplied from the driver image capture unit 12, determines the driver's head position].
	See claim 1 for elaboration on Oba. See claim 1 for motivation to combine.

In regard to claim 10, Ramanath in view of Oba discloses the camera monitoring system of claim 1. Ramanath in view of Oba further discloses,
	wherein the display is configured for displacing the undistorted portion in the displayed image depending on the position of the area of interest in the scene [Oba Fig.13, Fig.14; monitor area image (GRm) is displaced depending on the movement of the driver which specifies the driver's area of interest. Oba ¶0112-¶0115; display controller 20 determines that the head position of the driver DR has moved towards the front of the vehicle, for example, the display controller 20 moves the monitor image area GRm according to the movement of the head position, and moves the visible range of the surrounding area that is visible via the mirror unit 55 outward... display controller moves the visible range ARm corresponding to the monitor image area GRm... compressing the non-monitor image areas GRb1 and GRb2 and adjusting the compression ratios of the non-monitor image areas GRb1 and GRb2 in this way, the visible range ARm corresponding to the monitor image area GRm becomes moveable].
	See claim 1 for elaboration on Oba. As disclosed by Oba, a central region is displayed in a normal mode while the side images are displayed in a reduced manner. The central region (similar to that of Ramanath) can be displaced based on a position of an area of interest designated by a user. See claim 1 for motivation to combine. Additionally it would  have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Ramanath with the displacement of the central/"undistorted" position as disclosed by Oba in order to adapt a region of interest in the displayed image according to user movement, thereby allowing a driver to check the surroundings of the vehicle in an adaptive and improved manner [Oba Abstract, ¶0011, ¶0119-¶0120, ¶0157-¶0158].

In regard to claim 12, Ramanath discloses an automotive vehicle [Fig.1] comprising a camera monitoring system [¶0017; camera 12 monitors the driving path of the vehicle, various objects in the surrounding environment, and continuously captures images in the visible and/or near infrared spectrum] for providing to a user a view of a scene captured by a camera [Fig.4, ¶0016; graphic processing module 25 configured to process the images obtained from the camera 12 and to display these images on the display device 13. ¶0025; create better image representation for the driver of the vehicle], the camera monitoring system comprising: 
	a wide angle camera for capturing a wide angle image of a scene [¶0016; camera 12 includes a wide-angle lens (e.g., 180 degree lens, not shown) that is configured to captures images of the area and objects behind the vehicle],  
	a determination unit for determining an area of interest in the scene [¶0025; controller 14 separates the image into three image pieces (at 76)—a first side piece, a middle piece, and a second side piece. ¶0026; field of view of the middle image piece 89 ranges from about 100 degrees to about 130 degrees. Fig.4; middle region includes image of the scene directly behind the vehicle],  
	an image treatment system for providing an undistorted portion, including the area of interest, of the wide angle image [Fig.4, ¶0025; instructions provide one or more ways for the system 11 to capture, dewarp (or distortion-correct), and display an image of the area behind the vehicle 10... controller 14 uses a distortion correction algorithm to correct the middle image piece (at 78)], and
	a display for displaying a continuous displayed image of the wide angle image [¶0007; creating, at the controller, a continuous or combined image of the area behind the vehicle. ¶0025; display an image of the area behind the vehicle 10... controller 14 aligns the two side image pieces with the corrected middle image piece and creates one continuous or combined image of the area behind the vehicle (at 82)], the displayed image comprising the undistorted portion adjoining at least one distorted portion of the wide angle image [Fig.4, ¶0026; middle image piece 89 is distortion-corrected by the controller 14 and generally has a rectangular shape... first side image piece 87 and the second side image piece 91 are cropped by the controller 14 into a rectangular format without distortion correcting these pieces...  three images pieces 87, 89, and 91 are aligned into the image 85. ¶0008; align the first and second side image pieces with the corrected middle image piece, and create a combined image of the area behind the vehicle],
	 wherein the wide angle camera is oriented toward a rear of the vehicle [¶0015; camera 12 is mounted on the rear portion of the vehicle 10. ¶0017; field of view 30 of the camera 12 covers a space in the back of the vehicle 10], the display comprising a display surface on which the displayed image is presented [¶0015-¶0016; display these images on the display device 13], said display surface being positioned in the field of a view of a driver of the vehicle [¶0015; display device 13 (e.g., an LCD monitor) is located on the dashboard of the vehicle. Fig.1; display (13) visible to occupants of the vehicle. ¶0025; create better image representation for the driver of the vehicle], and
	wherein the wide angle image has first and second preset limits and the displayed image has first and second opposed borders [¶0026;  first side image piece 87 and the second side image piece 91 complete the rest of the original 180 degree image (i.e., each side piece can have field of view between 25 and 40 degrees. Fig.4; displayed camera image has left side border and right side border], the at least one distorted portion being interposed between the undistorted portion and a respective one of the first and second borders [Fig.4; distorted side sections (87, 91) between the undistorted center portion (89) and the left and right borders], the display being configured to display the first preset limit at the first border and the second preset limit at the second border independently of a position of the area of interest [Fig.4; left side display image includes the entirety of the first side image piece (87) and right side display image includes the entirety of the second side image piece (91). Both are displayed in an independent manner as compared to the middle image region (89). ¶0026;  first side image piece 87 and the second side image piece 91 complete the rest of the original 180 degree image (i.e., each side piece can have field of view between 25 and 40 degrees].
	Ramanath does not explicitly disclose, wherein the determination unit comprises a gaze tracking unit for tracking movement of a gaze direction of the user. However Oba discloses,
	a determination unit for determining an area of interest in the scene, the determination unit comprises a gaze tracking unit for tracking movement of a gaze direction of the user  [¶0087-¶0088; driver image capture unit 12 is provided in front of the driver DR or in the direction in which the mirror unit 55 is installed, for example, to enable determination of properties such as the head position, head orientation (corresponding to the orientation of the face), and line of sight orientation of the driver DR... predetermined display change communication operations, on the basis of properties such as the head position, head orientation, and line of sight orientation of the driver, as well as movement of the position and orientation. ¶0094; driver movement determination unit 21 conducts facial recognition of the driver on the basis of an image signal supplied from the driver image capture unit 12, for example, and determines the position of the recognized face, the orientation of the face (corresponding to the orientation of the head), and the orientation of the line of sight].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle disclosed by Ramanath with the eye tracking as disclosed by Oba in order to adapt a region of interest in the displayed image according to user movement, thereby allowing a driver to check the surroundings of the vehicle in an adaptive and improved manner [Oba Abstract, ¶0011, ¶0119-¶0120, ¶0157-¶0158].
	See claim 1 for elaboration on Ramanath and Oba.

In regard to claim 13, Ramanath in view of Oba discloses the automotive vehicle of claim 12. Ramanath in view of Oba further discloses, 
	comprising a tractor and a trailer [Oba ¶0121; cabin and a trailer part are separable, like with a trailer, an articulated bus, or a camping car, for example, and in which the orientation of the cabin and the orientation of the trailer part change depending on the driving conditions. Oba ¶0157; tow vehicle such as a tractor-trailer], wherein the determination unit comprises a trailer tracking unit for tracking a position of the trailer relatively to the tractor [Oba ¶0137-¶0138; driving conditions determination unit 22 determines factors such as whether there is a gentle left/right turn or a sharp left/right turn, and whether or not the travel position is at the position of a roundabout, on the basis of information about the coupling state of the trailer part, the turning of the trailer part, and the like, for example... control processor 35, on the basis of a determination result from the driver movement determination unit 21 and the driving conditions determination unit 22, generates a control signal to control the display differently for the monitor image area and the non-monitor image area of the display unit 50. Oba ¶0151; in the case of a sharp left/right turn or backing up at a sharp angle in which the orientation of the cabin and the orientation of the trailer part are different on the basis of sensor information supplied from the driving conditions detection sensor 13].
	See claims 1 and 10 for elaboration on Oba. As disclosed by Oba, in addition to the driver's head/eye positons being tracked, the position of a trailer relative to a cabin/tractor can be tracked and adaptation of a region of interest for display in the primary/"monitor image area" is performed based thereon. See claim 12 for motivation to combine. Additionally it would  have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle disclosed by Ramanath with the tractor-trailer monitoring as disclosed by Oba in order to allow for dynamic viewing of blind spots, even for large vehicles [Oba ¶0121, ¶0131-¶0134, ¶0155-¶0158]. As disclosed by Oba, towing vehicles, such as tractor trailers, have blind spots and by knowing the orientation of the trailer relative to the cabin of the towing vehicle, adaptation of displayed images can be performed which produces images displaying important blind spot regions. 

In regard to claim 14, this claim is drawn to a method performing functions of the camera monitoring system of claim 1 where in claim 14 contains the same limitations as claim 1 and is therefore rejected upon the same basis.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanath et al. (US 2013/0027558) (hereinafter Ramanath) in view of Oba (US 2017/0129405) in view of Bassi (US 2014/0368606).

In regard to claim 3, Ramanath in view of Oba discloses the camera monitoring system of claim 1. Although as shown in Fig.4, the central and side images of Ramanath are displayed with a certain magnification and thus one of ordinary skill in the art would readily recognize that the images comprise "average magnification factors", as Ramanath does not elaborate on how the distortion correction adjusts the magnification of the images, Bassi discloses, 
	wherein the undistorted portion has a first average magnification factor along a first direction of the displayed image and a second average magnification factor along a second direction, orthogonal to [Fig.26a, Fig.26b; rectangular region of interest with adjustable magnification at the center of the image. ¶0102; rectangular region based zero-content-loss LPA correction for a wide field of view (θpFOV=45°) about the z-axis direction (directly in front of the lens). The full perspective correction of the front view within the zero-content-loss correction is seen. FIG. 26 b shows the front view correction with a zoom applied], the first and second average magnification factors being substantially equal to each other [Fig.26a, Fig.26b; the magnification applied to the vertical direction when zooming out/in results in the same magnification being applied to the horizontal direction, as the square shape is maintained throughout the transformation].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Ramanath in view of Oba with the magnification/scaling as disclosed by Bassi in order to provide improved local adjustments for regions of interest in the images [Bassi ¶0059, ¶0101-¶0104]. As disclosed by at least these citations of Bassi, adaptive selecting and scaling regions of interest in the disclosed manner allows for image regions deemed important by a user or automatically by the system to be completely corrected for distortion while other contents of the video and their relation to the region of interest are preserved. Additionally as disclosed by Bassi, depending on the application resizing regions of interest relative to the surrounding distorted portion is desirable. 
	Specifically, Ramanath discloses a center region of interest that is corrected for distortion and displayed on a display as shown in Fig.4. As correction for wide-angle/fish-eye lens distortion is known in the art, one of ordinary skill in the art would readily recognize that doing such distortion correction results in an image with an "average magnification factor" both horizontally and vertically, as stretching/skewing the distorted image data is necessary. However, as Ramanath does not elaborate on this, Bassi has been relied upon.
	Bassi, like Ramanath, discloses compensating for lens distortion in cameras with wide angle lenses. Fig.6 and Fig.20 of Bassi show two examples of images captured using a wide angle lens and an ultra-wide angle lens respectively. Bassi discloses transforming the image data to 2D image data for display using various mappings. Fig.8 through Fig.10, Fig.17 and Fig.18 show various transformations of there is some (residual) distortion remaining, with the perspective correction not exact, which is expected when mapping UWA views to 2D images" [¶0097]. Like Ramanath, Bassi discloses that a region of interest in the distorted images can be designated and the distortion within that region of interest can be removed. For example, "the residual distortion can be selectively eliminated in regions of interest" [¶0097]. As shown in Fig.26a, a central region of interest is specified and a local perspective correction is performed to produce the central region of interest without any distortion. When comparing any of the distorted images of Fig.8 through Fig.10, Fig.17 and Fig.18, it is clear that the horizontal and vertical parts of the central region are stretched/skewed by an equivalent average amount. Additionally, Fig.26a shows the central region at a first zoom factor and Fig.26b shows the central region at a second zoom factor, wherein the shape of the central region is maintained throughout the zooming and thus the vertical magnification is equal to the horizontal magnification. Either of these interpretations are sufficient to show that Bassi has "a first average magnification factor" along a vertical direction and "a second average magnification factor" along a horizontal direction wherein the average magnification factors are substantially equal.

In regard to claim 4, Ramanath in view of Oba discloses the camera monitoring system of claim 2 (assumed to be claim 1 for the purposes of examination). Ramanath further discloses, 
	wherein the first and second borders are spaced away from each other along the second direction, and are preferably substantially parallel to the first direction [Fig.4; left and right borders are horizontally spaced apart and are parallel to a vertical direction].
	Although as shown in Fig.4, the central and side images of Ramanath are displayed with a certain magnification and thus one of ordinary skill in the art would readily recognize that the images comprise "average magnification factors", as Ramanath does not elaborate on how the distortion correction adjusts the magnification of the images, Bassi discloses, 
	wherein the undistorted portion has a first average magnification factor along a first direction of the displayed image and a second average magnification factor along a second direction, orthogonal to the first direction, of the displayed image [Fig.26a, Fig.26b; rectangular region of interest with adjustable magnification at the center of the image. ¶0102; rectangular region based zero-content-loss LPA correction for a wide field of view (θpFOV=45°) about the z-axis direction (directly in front of the lens). The full perspective correction of the front view within the zero-content-loss correction is seen. FIG. 26 b shows the front view correction with a zoom applied. ¶0058; output image, displayed on a viewing surface, is therefore transformed in such a way that the perspective distortions are improved while all image content is preserved], the first and second average magnification factors being substantially equal to each other [Fig.26a, Fig.26b; the magnification applied to the vertical direction when zooming out/in results in the same magnification being applied to the horizontal direction, as the square shape is maintained throughout the transformation].
	See claim 3 for elaboration on Bassi. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Ramanath in view of Oba with the magnification/scaling as disclosed by Bassi in order to provide improved local adjustments for regions of interest in the images [Bassi ¶0059, ¶0101-¶0104]. As disclosed by at least these citations of Bassi, adaptive selecting and scaling regions of interest in the disclosed manner allows for image regions deemed important by a user or automatically by the system to be completely corrected for distortion while other contents of the video and their relation to the region of interest are preserved. Additionally as disclosed by Bassi, depending on the application resizing regions of interest relative to the surrounding distorted portion is desirable. 

In regard to claim 5, Ramanath in view of Oba in view of Bassi discloses the camera monitoring system of claim 3. Ramanath in view of Oba in view of Bassi further discloses, 
	wherein the distorted portion has a primary average magnification factor along the first direction and a secondary average magnification factor along the second direction [Bassi Fig.26a, Fig.26b; The distorted regions outside the central region of interest are stretched/scaled relative to the central region. Bassi Fig.6, Fig.26a; when comparing Fig.6 (the captured image) and Fig.26a (the output image), the distorted region outside is scaled/magnified both vertically and horizontally], the primary average magnification factor being substantially equal to the first average magnification factor [Bassi Fig.26a, Fig.26b; when the central image is enlarged/reduced, the horizontal magnification of the distorted area is approximately equal to the vertical magnification. Bassi Fig.6, Fig.26a; when comparing Fig.6 (the captured image) and Fig.26a (the output image) the distorted region outside the region of interest is scaled/magnified approximately the same in the vertical direction and the horizontal direction], the secondary average magnification factor being less than the second average magnification factor [Bassi Fig.6, Fig.26a, Fig.26b; As shown in Fig.26b, the central region is magnified to a greater extent (in both the vertical and horizontal direction) than the distorted side regions. Bassi ¶0088; different local scaling along the x direction. Bassi ¶0099;  scale factors (sx,sy) are shown determined by the perspective field of view 2′pFOV, and the size lp, of the perspective corrected region in (xf,yf)]. 
	See claim 3 for elaboration on Bassi. See claim 3 for motivation to combine. 

In regard to claim 6, Ramanath in view of Oba in view of Bassi discloses the camera monitoring system of claim 3. Ramanath in view of Oba in view of Bassi further discloses, 
	wherein, for the or each displayed distorted portion, the undistorted portion has an interface edge in contact with the distorted portion, the interface edge extending along the first direction [Ramanath Fig.4; left side portion and right side portion have an edge in contact with the undistorted central portion wherein the edges are vertical edges. Bassi Fig.26a, Fig.26b; central region of interest has vertical left and right edge connecting to the distorted portion].
	See claim 3 for motivation to combine. 

In regard to claim 7, Ramanath in view of Oba in view of Bassi discloses the camera monitoring system of claim 3. Ramanath in view of Oba in view of Bassi further discloses, 
	wherein the first average magnification factor is comprised between 0.2 and 1.0 [Bassi ¶0101;  FIG. 24 shows the results using a zm1 value of 1; this being slightly larger than the rz=0.75 value will provide a slight local zoom. Bassi Fig.6, Fig.26a; when comparing Fig.6 (the captured image) and the output image (Fig.26a) the center region is slightly compressed/reduced in size and thus has a magnification of slightly less than 1. Bassi ¶0059; Additional processing could also be applied to the selected areas, such as zooming in/out, rotation and reflection operations (and thus one of ordinary skill in the art would realize from Bassi that any reasonable zooming/magnification factor can be applied, including ones in the claimed range)].
	See claim 3 for motivation to combine. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanath et al. (US 2013/0027558) (hereinafter Ramanath) in view of Oba (US 2017/0129405) in view of Nutsch et al. (US 2013/0278715) (hereinafter Nutsch).

In regard to claim 11, Ramanath in view of Oba discloses the camera monitoring system of claim 1. Although Ramanath discloses in ¶0017 that the camera "continuously captures images" and one of ordinary skill in the art would readily recognize that continuously capturing images requires a set refresh rate of frames per second, in order to explicitly disclose set refresh rates for car cameras, Nutsch discloses, 
	wherein the wide angle camera [¶0029; various cameras 504 are placed, mounted, embedded or distributed around the roof rack 502... front and rear have wide angle lens] is configured for refreshing the wide angle image at a predetermined frequency [¶0033-¶0034; camera 700 is capable of 2452×2056 resolution, as well as capturing 9 frames per second at full resolution... frame rate of other cameras may be more than or less than nine frames per second. In particular embodiments, the frame rate may be so high that it is considered video. Additionally, in particular embodiments, the frame rate may depend on a speed of a vehicle in which the camera is located—dynamically adjusting to faster rates as speed increases and/or slower rates as the speed decreases].
	It would  have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Ramanath in view of Oba with the set refresh rates as disclosed by Nutsch in order to allow for appropriate image capturing speed depending on operating conditions [Nutsch ¶0033-¶0034]. As disclosed by Nutsch, predetermined frame rates for cameras can be used and selective adaptively depending on needs and requirements of the vehicle. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        October 21, 2021